DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of 62/747,228 filed 10/18/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/08/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 11-12, and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eddy et al. (US 7,009,996) in view of Holstein et al. (USPGPub 2014/0013002).	As per claim 1, Eddy discloses a system, comprising: 	a vehicle (see at least column 4 lines 1-16; wherein aircraft), comprising: 		a vehicle interface unit positioned onboard the vehicle (see at least column 4 lines 1-16; wherein module 124 includes an interface 160 to the backplane bus 122 that couples an aircraft device 162 to the master NIC 154 within the NIC module 120); 		a databus (see at least column 3 lines 59-67; wherein the network 100 comprises a network databus 114 arranged in a dual configuration and comprising a primary bus 116 and a secondary bus 118); 		a computing device (see at least Figure 1; item 102) positioned onboard the vehicle and communicatively coupled with the vehicle interface unit via the databus (see at least Figure 1; items 102, 160, 114), the computing device configured to: see at least column 5 lines 36-44; wherein assemble the data to be transmitted…see at least column 5 lines 18-35; wherein asynchronous data is data having a transmission timing unrelated to the timing of the periodic data. An example of asynchronous data may be a transfer of a data file); 			determine an available bandwidth of a transmission frame for the databus (see at least column 4 lines 52-67; wherein the NIC 174 has access to a corresponding table 178 that stores contents identical to table 158 associated with the master NIC 154. Typically, only the master NIC 154 accesses its table 158 to determine which aperiodic requests receive guaranteed bandwidth. However, according to one embodiment of the invention, the NIC 174 could use table 178 to pre-process and eliminate excessive bandwidth requests prior to placing the requests on network 114 for use by master NIC 15); 			retrieve a selectively-sized portion of the data file based at least in part on the available bandwidth of the transmission frame (see at least columns 6-7 lines 64-67 – 1-7; wherein data from modules can be transmitted the form of data "blocks." Preferably, the master NIC 154 assigns and transmits a priority, link, and sequence number for each block (for aperiodic data from modules) allocated for use by the NICs 174); 			divide the retrieved selectively-sized portion of the data file into transmission payloads (see at least columns 6-7 lines 64-67 – 1-7; wherein the number of aperiodic frames available on the network databus 114 is a function of the time available for aperiodic data transfer 204 and the requested block sizes); and 			allocate the divided transmission payloads into available slots of the transmission frame (see at least column 7 lines 8-15; wherein the time required to transfer the allocated blocks for transmission may not exceed the time remaining before the next periodic data transfer), and 	wherein the allocated transmission frame is transmitted over the databus (see at least column 7 lines 8-15; wherein the number of aperiodic frames available on the network databus 114 is a function of the time available for aperiodic data transfer 204 and the requested block sizes. The time required to transfer the allocated blocks for transmission may not exceed the time remaining before the next periodic data transfer). Eddy does not explicitly mention a bus recorder; a computing device positioned onboard the vehicle and communicatively coupled with the bus recorder; store the data file in a buffer of the computing device; and wherein the allocated transmission frame is received by the bus recorder.	However Holstein does disclose:	a bus recorder (see at least Figure 1; item 106);	a computing device positioned onboard the vehicle and communicatively coupled with the bus recorder (see at least Figure 1; items 100 and 106);	store the data file in a buffer of the computing device (see at least paragraph 0028; wherein NFS data storage device (109 in FIG. 1) to continuously record this entire volume of data);	wherein the allocated transmission frame is received by the bus recorder (see at least paragraph 0024; wherein avionics data is automatically and continuously transmitted to the Flight Data Recorder 106 (FDR)).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Holstein with the teachings as in Eddy. The motivation for doing so would have been to conserve bandwidth while providing desired data, see Holstein paragraph 0002.	As per claims 2 and 14, Eddy and Holstein disclose wherein the transmission frame is one of a plurality of transmission frames of a transmission schedule transmitted to and received by the bus recorder (see at least Figure 1; Holstein discloses items 100 and 106) over the databus (see at least Figure 2; Eddy discloses items 210-218), wherein, for each of the plurality of transmission frames of the transmission schedule, the computing device is configured to: 	determine an available bandwidth of one of the plurality of transmission frames (see at least column 4 lines 52-67; wherein Eddy discloses the NIC 174 has access to a corresponding table 178 that stores contents identical to table 158 associated with the master NIC 154. Typically, only the master NIC 154 accesses its table 158 to determine which aperiodic requests receive guaranteed bandwidth. However, according to one embodiment of the invention, the NIC 174 could use table 178 to pre-process and eliminate excessive bandwidth requests prior to placing the requests on network 114 for use by master NIC 154); 		retrieve a selectively-sized portion of the data file based at least in part on the available bandwidth for the one of the plurality of transmission frames (see at least columns 6-7 lines 64-67 – 1-7; wherein Eddy discloses data from modules can be transmitted the form of data "blocks." Preferably, the master NIC 154 assigns and transmits a priority, link, and sequence number for each block (for aperiodic data from modules) allocated for use by the NICs 174); 	divide the retrieved selectively-sized portion of the data file into transmission payloads (see at least column 7 lines 8-15; wherein Eddy discloses the number of aperiodic frames available on the network databus 114 is a function of the time available for aperiodic data transfer 204 and the requested block sizes); and  38501760-US-2/GECV-910 	allocate the divided transmission payloads into available slots of the one of the plurality of transmission frames (see at least column 7 lines 8-15; wherein Eddy discloses the time required to transfer the allocated blocks for transmission may not exceed the time remaining before the next periodic data transfer), and 	wherein the plurality of transmission frames of the transmission schedule are continuously transmitted over the databus (see at least column 7 lines 8-15; wherein Eddy discloses the number of aperiodic frames available on the network databus 114 is a function of the time available for aperiodic data transfer 204 and the requested block sizes. The time required to transfer the allocated blocks for transmission may not exceed the time remaining before the next periodic data transfer) and are received by the bus recorder (see at least paragraph 0024; wherein Holstein discloses avionics data is automatically and continuously transmitted to the Flight Data Recorder 106 (FDR)).  	As per claim 4, Holstein discloses further comprising: 	a remote station (see at least Figure 1; item 116), and wherein the vehicle further comprises a communication unit positioned onboard the vehicle and communicatively coupled with the bus recorder, the communication unit operable to transmit the plurality of transmission frames to the remote station (see at least paragraph 0035; wherein the dynamic link manager 212 maintains the available communication channels and determines the best route or routes upon which to forward the message toward subscribers via the available messaging bus node. Intermediate messaging bus nodes (229 in FIG. 2) similarly manage their communication channels to deliver the message to the subscriber. Referring back to FIG. 1, the NFS 108 (via its dynamic link manager, 212 in FIG. 2) can transmit data via a satellite data unit 110 (SDU--i.e. a communications satellite) and/or air-to-ground connection 112 (ATG--i.e. ground-based cellular communications system, etc.) so that the final data units 228 are connected into a publicly accessible global communications network, such as the Internet 114. As suggested by FIG. 1, there can be many different satellite 110 connection alternatives, and many different air-to-ground 112 connection alternatives, and these can be used simultaneously, sequentially, or in any other manner. Data can also be streamed using a terminal wireless LAN unit (TWLU), such as when and aircraft is on the ground at an air terminal).  	As per claims 5 and 16, Holstein discloses wherein the remote station comprises a remote computing device, wherein the remote computing device is configured to: receive the plurality of transmission frames; and reconstitute the data file based at least in part on the received plurality of transmission frames (see at least paragraph 0038; wherein with the avionics data reconstituted in its original form, the data can also be formatted for a web portal 118, whereby the data can be used and analyzed. Such a web portal can be an Airplane Health Management (AHM) service. The web portal 118 makes the data available for users, such as airlines, to follow and analyze aircraft in real time. This can be done using a web-based air fleet management system 120. In addition to automatic streaming of the in-flight data, operators and experts using the air fleet management system 120 can assist aircrews with unusual events. For example, where flight deck instruments give inconsistent readings, as was apparently the case with Air France flight 447, a ground operator with streaming data from the aircraft can view the avionics data and provide an independent assessment of the situation in real time).  	As per claim 6, Holstein discloses wherein reconstituting the data file comprises extracting the transmission payloads from each of the plurality of transmission frames and sequentially constructing the transmission payloads into a reconstituted data file (see at least paragraph 0038; wherein with the avionics data reconstituted in its original form, the data can also be formatted for a web portal 118, whereby the data can be used and analyzed).  	As per claim 7, Holstein discloses wherein the remote computing device is further configured to: decode the reconstituted data file to render a human-readable file (see at least paragraph 0038; wherein with the avionics data reconstituted in its original form, the data can also be formatted for a web portal 118, whereby the data can be used and analyzed).  	As per claim 11, Holstein discloses wherein the vehicle is an aircraft having a cockpit and an avionics bay (see at least Figure 3; item 302), and wherein the bus recorder is positioned in one of the cockpit and the avionics bay (see at least paragraph 0024; wherein an FDR 106, sometimes also called a "Black Box," is a physical recorder device that is installed in an aircraft and records avionics data, cockpit voices, etc. in a manner that is well known).  	As per claim 12, Eddy discloses a method, comprising: 	generating, by one or more computing devices positioned onboard a vehicle (see at least Figure 1; item 102), a data file (see at least column 5 lines 36-44; wherein assemble the data to be transmitted…see at least column 5 lines 18-35; wherein asynchronous data is data having a transmission timing unrelated to the timing of the periodic data. An example of asynchronous data may be a transfer of a data file); 	determining, by the one or more computing devices, an available bandwidth of a transmission frame for a databus (see at least column 4 lines 52-67; wherein the NIC 174 has access to a corresponding table 178 that stores contents identical to table 158 associated with the master NIC 154. Typically, only the master NIC 154 accesses its table 158 to determine which aperiodic requests receive guaranteed bandwidth. However, according to one embodiment of the invention, the NIC 174 could use table 178 to pre-process and eliminate excessive bandwidth requests prior to placing the requests on network 114 for use by master NIC 15); 	retrieving, by the one or more computing devices, a selectively-sized portion of the data file based at least in part on the available bandwidth of the transmission frame (see at least columns 6-7 lines 64-67 – 1-7; wherein data from modules can be transmitted the form of data "blocks." Preferably, the master NIC 154 assigns and transmits a priority, link, and sequence number for each block (for aperiodic data from modules) allocated for use by the NICs 174); 	dividing, by the one or more computing devices, the retrieved selectively-sized portion of the data file into transmission payloads (see at least columns 6-7 lines 64-67 – 1-7wherein the number of aperiodic frames available on the network databus 114 is a function of the time available for aperiodic data transfer 204 and the requested block sizes); 	allocating, by the one or more computing devices, the divided transmission payloads into slots of the transmission frame (see at least column 7 lines 8-15; wherein the time required to transfer the allocated blocks for transmission may not exceed the time remaining before the next periodic data transfer); 	transmitting, over the databus, the allocated transmission frame (see at least column 7 lines 8-15; wherein the number of aperiodic frames available on the network databus 114 is a function of the time available for aperiodic data transfer 204 and the requested block sizes. The time required to transfer the allocated blocks for transmission may not exceed the time remaining before the next periodic data transfer). Eddy does not explicitly mention storing, by the one or more computing devices, the data file in a storage device of the one or more computing devices; and receiving, at a bus recorder positioned onboard the vehicle and communicatively coupled with the one or more computing devices, the transmission frame.  	However Holstein does disclose:	storing, by the one or more computing devices, the data file in a storage device of the one or more computing devices (see at least paragraph 0028; wherein NFS data storage device (109 in FIG. 1) to continuously record this entire volume of data); and	receiving, at a bus recorder positioned onboard the vehicle and communicatively coupled with the one or more computing devices (see at least Figure 1; items 100 and 106), the transmission frame (see at least paragraph 0024; wherein avionics data is automatically and continuously transmitted to the Flight Data Recorder 106 (FDR)).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Holstein with the teachings as in Eddy. The motivation for doing so would have been to conserve bandwidth while providing desired data, see Holstein paragraph 0002.	As per claim 15, Holstein discloses wherein the bus recorder is communicatively coupled with a wireless communication unit, and wherein the method further comprises: storing, by the bus recorder, the received plurality of transmission frames as bus data; and transmitting, via the wireless communication unit, the bus data to a remote station (see at least paragraph 0035; wherein the dynamic link manager 212 maintains the available communication channels and determines the best route or routes upon which to forward the message toward subscribers via the available messaging bus node. Intermediate messaging bus nodes (229 in FIG. 2) similarly manage their communication channels to deliver the message to the subscriber. Referring back to FIG. 1, the NFS 108 (via its dynamic link manager, 212 in FIG. 2) can transmit data via a satellite data unit 110 (SDU--i.e. a communications satellite) and/or air-to-ground connection 112 (ATG--i.e. ground-based cellular communications system, etc.) so that the final data units 228 are connected into a publicly accessible global communications network, such as the Internet 114. As suggested by FIG. 1, there can be many different satellite 110 connection alternatives, and many different air-to-ground 112 connection alternatives, and these can be used simultaneously, sequentially, or in any other manner. Data can also be streamed using a terminal wireless LAN unit (TWLU), such as when and aircraft is on the ground at an air terminal).  

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eddy et al. (US 7,009,996), in view of Holstein et al. (USPGPub 2014/0013002), and further in view of Bonnet (USPGPub 2021/0258384).	As per claim 3, Holstein discloses wherein the vehicle further comprises: 	an onboard computing device communicatively coupled with the bus recorder (see at least Figure 1; items 102 and 106). Eddy and Holstein do not explicitly mention the onboard computing device configured to: receive the plurality of transmission frames; and reconstitute the data file based at least in part on the received plurality of transmission frames.	However Bonnet does disclose:	the onboard computing device (see at least Figure 1; item 5) configured to: 	receive the plurality of transmission frames (see at least paragraph 0051; wherein the first device 3 (in transmitter mode) is configured to transmit the frames at the predetermined link frequency via the communication link 7 to the second device 5); and 	reconstitute the data file based at least in part on the received plurality of transmission frames (see at least paragraph 0053; wherein the second device 5 is configured to concatenate the data of the frames to recreate the original measuring signals).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bonnet with the teachings as in Eddy and Holstein. The motivation for doing so would have been to simply transfer monitoring data between two on-board devices which are interconnected by a link clocked at a frequency lower than those of the monitoring data whilst using very few software and/or hardware resources, see Bonnet paragraph 0006.

Claims 8-10 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eddy et al. (US 7,009,996), in view of Holstein et al. (USPGPub 2014/0013002), and further in view of Beacham Jr. (USPGPub 2010/0042289).	As per claim 8, Eddy and Holstein do not explicitly mention wherein each of the transmission payloads form a portion of a data word, and wherein each of the data words has a label indicating the transmission payload is associated with the data file.	However Beacham, Jr. does disclose:	wherein each of the transmission payloads form a portion of a data word, and wherein each of the data words has a label indicating the transmission payload is associated with the data file (see at least paragraph 0024; wherein each parameter in a QAR data stream is represented by a 12-bit serial data word. An example of such a word is word 64 of sub-frame 1 of the depicted frame).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Beacham, Jr. with the teachings as in Eddy and Holstein. The motivation for doing so would have been to reduce excessive data download times, see Beacham, Jr. paragraph 0005.	As per claim 9, Beacham, Jr. discloses wherein the label indicating the transmission payload is associated with the data file is allocable into more than one of the available slots of the transmission frame (see at least paragraph 0025; wherein the upper 4 bits of the 16 bits stored parameter can be used as a cyclical counter (or word slot indicator) that maintains position information in the data stream. Thus, with respect to data reduction, the first word in each one-second sub-frame contains a sub-frame indicator that defines the sub-frame. In such an embodiment, the first word can have the upper 4 bits set to zero. Each subsequent word could then increment the frame indicator by one. Thus, when the counter reaches full count, the counter can rolls back to zero).  	As per claim 10, Beacham, Jr. discloses wherein one or more of the data words include a counter payload indicating a count of the transmission frame or a transmission payload count (see at least paragraph 0025; wherein the upper 4 bits of the 16 bits stored parameter can be used as a cyclical counter (or word slot indicator) that maintains position information in the data stream. Thus, with respect to data reduction, the first word in each one-second sub-frame contains a sub-frame indicator that defines the sub-frame. In such an embodiment, the first word can have the upper 4 bits set to zero. Each subsequent word could then increment the frame indicator by one. Thus, when the counter reaches full count, the counter can rolls back to zero).  	As per claim 13, Eddy and Holstein do not explicitly mention wherein the transmission frame for the databus comprises one or more non-available slots having one or more data words allocated therein.	However Beacham, Jr. does disclose:	wherein the transmission frame for the databus comprises one or more non-available slots having one or more data words allocated therein (see at least paragraph 0024; wherein each parameter in a QAR data stream is represented by a 12-bit serial data word. An example of such a word is word 64 of sub-frame 1 of the depicted frame…see at least paragraph 0025; wherein the upper 4 bits of the 16 bits stored parameter can be used as a cyclical counter (or word slot indicator) that maintains position information in the data stream. Thus, with respect to data reduction, the first word in each one-second sub-frame contains a sub-frame indicator that defines the sub-frame. In such an embodiment, the first word can have the upper 4 bits set to zero. Each subsequent word could then increment the frame indicator by one. Thus, when the counter reaches full count, the counter can rolls back to zero).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Beacham, Jr. with the teachings as in Eddy and Holstein. The motivation for doing so would have been to reduce excessive data download times, see Beacham, Jr. paragraph 0005.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eddy et al. (US 7,009,996) in view of Johnson et al. (USPGPub 2012/0041635).	As per claim 17, Eddy discloses an aircraft, comprising: 	an engine (see at least column 4 lines 1-16; wherein device 102 may be a line replaceable unit (LRU) or a cabinet with line replaceable modules (LRMs). The modules 124, 126 and 128 represent subsystems of a typical avionics network 100. Thus, modules 124, 126 and 128 could, for example, represent the flight, navigation, and communications subsystems of the network 100); 	one or more aircraft systems (see at least Figure 1; items 102, 104); 	an engine interface unit positioned onboard the vehicle and communicatively coupled with the one or more aircraft systems (see at least column 4 lines 1-16; wherein device 102 may be a line replaceable unit (LRU) or a cabinet with line replaceable modules (LRMs). The modules 124, 126 and 128 represent subsystems of a typical avionics network 100. Thus, modules 124, 126 and 128 could, for example, represent the flight, navigation, and communications subsystems of the network 100); 	a serial databus (see at least column 3 lines 59-67; wherein the network 100 comprises a network databus 114 arranged in a dual configuration and comprising a primary bus 116 and a secondary bus 118); 	controller configured to: 		generate a binary data file indicative of continuous engine operating data (see at least column 5 lines 36-44; wherein assemble the data to be transmitted…see at least column 5 lines 18-35; wherein asynchronous data is data having a transmission timing unrelated to the timing of the periodic data. An example of asynchronous data may be a transfer of a data file); 		determine an available bandwidth of a transmission frame for the serial databus (see at least column 4 lines 52-67; wherein the NIC 174 has access to a corresponding table 178 that stores contents identical to table 158 associated with the master NIC 154. Typically, only the master NIC 154 accesses its table 158 to determine which aperiodic requests receive guaranteed bandwidth. However, according to one embodiment of the invention, the NIC 174 could use table 178 to pre-process and eliminate excessive bandwidth requests prior to placing the requests on network 114 for use by master NIC 15); 		retrieve a selectively-sized portion of the binary data file based at least in part on the available bandwidth of the transmission frame (see at least columns 6-7 lines 64-67 – 1-7; wherein data from modules can be transmitted the form of data "blocks." Preferably, the master NIC 154 assigns and transmits a priority, link, and sequence number for each block (for aperiodic data from modules) allocated for use by the NICs 174); 		divide the retrieved selectively-sized portion of the binary data file into transmission payloads (see at least columns 6-7 lines 64-67 – 1-7; wherein the number of aperiodic frames available on the network databus 114 is a function of the time available for aperiodic data transfer 204 and the requested block sizes); and 		allocate the divided transmission payloads into available slots of the transmission frame (see at least column 7 lines 8-15; wherein the time required to transfer the allocated blocks for transmission may not exceed the time remaining before the next periodic data transfer), and 	wherein the allocated transmission frame is transmitted over the serial databus and is received (see at least column 7 lines 8-15; wherein the number of aperiodic frames available on the network databus 114 is a function of the time available for aperiodic data transfer 204 and the requested block sizes. The time required to transfer the allocated blocks for transmission may not exceed the time remaining before the next periodic data transfer). Eddy does not explicitly mention a bus recorder; an engine controller having a storage device and positioned onboard the vehicle, the engine controller communicatively coupled with the engine interface unit and the bus recorder via the serial databus; store the binary data file in a storage device of the engine controller; and wherein the allocated transmission frame is received by the bus recorder.	However Johnson does disclose:	a bus recorder (see at least Figure 1; item 60);	an engine controller having a storage device (see at least paragraph 0037; wherein the controller 73 and the engine controller 74 may have electronic memory) and positioned onboard the vehicle, the engine controller communicatively coupled with the engine interface unit and the bus recorder via the serial databus (see at least paragraph 0038; wherein a recorder 60 comprises a software module or instructions for recording data collected by the controller 73, engine controller 74, a sensor, an actuator, a network device coupled to or capable of communication to the vehicle data bus 72);	store the binary data file in a storage device of the engine controller (see at least paragraph 0037; wherein the controller 73 and the engine controller 74 may have electronic memory (e.g., nonvolatile random access memory) or another storage device for storing, retrieving and processing payload data, calibration data, configuration data, payloads, components of configuration files or other computer instructions that are downloaded or provided via the local diagnostic computer 38 or via the electronic data processing system 10); and	wherein the allocated transmission frame is received by the bus recorder (see at least paragraph 0038; wherein a recorder 60 comprises a software module or instructions for recording data collected by the controller 73, engine controller 74, a sensor, an actuator, a network device coupled to or capable of communication to the vehicle data bus 72).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Johnson with the teachings as in Eddy and Holstein. The motivation for doing so would have been to enhance the efficiency and performance of a method for performing remote diagnostics of a vehicle see Johnson paragraph 0006.

Claims 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eddy et al. (US 7,009,996), in view of Johnson et al. (USPGPub 2012/0041635), and further in view of Holstein et al. (USPGPub 2014/0013002).	As per claim 18, Eddy and Johnson do not explicitly mention wherein the aircraft has a cockpit and an avionics bay, and wherein the bus recorder is positioned in one of the cockpit and the avionics bay.		However Holstein does disclose:	wherein the aircraft has a cockpit and an avionics bay, and wherein the bus recorder is positioned in one of the cockpit and the avionics bay (see at least paragraph 0024; wherein an FDR 106, sometimes also called a "Black Box," is a physical recorder device that is installed in an aircraft and records avionics data, cockpit voices, etc. in a manner that is well known), and wherein the engine controller is mounted to the engine (Johnson see at least Figure 1; item 74). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Holstein with the teachings as in Eddy and Johnson. The motivation for doing so would have been to conserve bandwidth while providing desired data, see Holstein paragraph 0002.	As per claim 19, Eddy and Johnson do not explicitly mention further comprising: a communication unit communicatively coupled with the bus recorder, the communication unit operable to transmit the plurality of transmission frames to a remote station.	However Holstein does disclose:	further comprising: a communication unit communicatively coupled with the bus recorder, the communication unit operable to transmit the plurality of transmission frames to a remote station (see at least paragraph 0035; wherein the dynamic link manager 212 maintains the available communication channels and determines the best route or routes upon which to forward the message toward subscribers via the available messaging bus node. Intermediate messaging bus nodes (229 in FIG. 2) similarly manage their communication channels to deliver the message to the subscriber. Referring back to FIG. 1, the NFS 108 (via its dynamic link manager, 212 in FIG. 2) can transmit data via a satellite data unit 110 (SDU--i.e. a communications satellite) and/or air-to-ground connection 112 (ATG--i.e. ground-based cellular communications system, etc.) so that the final data units 228 are connected into a publicly accessible global communications network, such as the Internet 114. As suggested by FIG. 1, there can be many different satellite 110 connection alternatives, and many different air-to-ground 112 connection alternatives, and these can be used simultaneously, sequentially, or in any other manner. Data can also be streamed using a terminal wireless LAN unit (TWLU), such as when and aircraft is on the ground at an air terminal). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Holstein with the teachings as in Eddy and Johnson. The motivation for doing so would have been to conserve bandwidth while providing desired data, see Holstein paragraph 0002.	As per claim 20, Holstein discloses wherein the remote station is operable to receive the plurality of transmission frames and has one or more remote computing devices configured to: reconstitute the binary data file based at least in part on the received plurality of transmission frames to render a reconstituted data file (see at least paragraph 0038; wherein with the avionics data reconstituted in its original form, the data can also be formatted for a web portal 118, whereby the data can be used and analyzed. Such a web portal can be an Airplane Health Management (AHM) service. The web portal 118 makes the data available for users, such as airlines, to follow and analyze aircraft in real time. This can be done using a web-based air fleet management system 120. In addition to automatic streaming of the in-flight data, operators and experts using the air fleet management system 120 can assist aircrews with unusual events. For example, where flight deck instruments give inconsistent readings, as was apparently the case with Air France flight 447, a ground operator with streaming data from the aircraft can view the avionics data and provide an independent assessment of the situation in real time); and decode the reconstituted data file to render a human-readable file (see at least paragraph 0038; wherein with the avionics data reconstituted in its original form, the data can also be formatted for a web portal 118, whereby the data can be used and analyzed).

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2021/0001999 – Provides a device for offloading data recorded in a host vehicle. The device includes an interface module configured to interface the device to one or more data recording devices in the host vehicle. A memory module is also provided and configured to independently store data from the data recording devices. A wireless transmitter is configured to transmit the stored data when one or more predefined criterion in the stored data and/or recording devices are met.	US 10,713,956 - Provides a redundant backup of critical flight information for an aircraft. Using a directional communication link of the aircraft-to-aircraft mesh network, the aircraft can transmit at least a portion its critical flight information to one or more receiving aircraft. The receiving aircraft may store the critical flight information of the transmitting aircraft on a local memory device. At least portions of the critical flight information may be reconstructed from the data stored on the receiving aircraft. In some examples, the receiving aircraft may retransmit the critical flight information to other aircraft.	USPGPub 2019/0263534 – Provides an operation of a flight information recorder of an aircraft. A plurality of flight parameters, including a speed parameter, an engine operation parameter, an in-air parameter, and a descent parameter of the aircraft are monitored. When a shutdown condition associated with the flight parameters is satisfied, power to the flight information recorder is removed via an electrical system of the aircraft.	US 8,386,100 – Provides for the integration of flight event parameters with time and location data to provide a geographic visualization of the aircraft flight path and associated parameters. According to one aspect, location data corresponding to a location of an aircraft at various time instances during a flight is retrieved. A rendering of a geographic area that encompasses the flight according to the location data is provided. The location data is then transformed into a representation of the flight path on the map or rendering of the geographic area.	USPGPub 2003/0225492 – Provides an operation of a flight information recorder of an aircraft. A plurality of flight parameters, including a speed parameter, an engine operation parameter, an in-air parameter, and a descent parameter of the aircraft are monitored. When a shutdown condition associated with the flight parameters is satisfied, power to the flight information recorder is removed via an electrical system of the aircraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662